     Case 9:21-bk-10269-DS       Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33         Desc
                                 Main Document    Page 1 of 12


 1     ZOLKIN TALERICO LLP
       Derrick Talerico (State Bar No. 223763)
 2     dtalerico@ztlegal.com
 3     David B. Zolkin (State Bar No. 155410)
       dzolkin@ztlegal.com
 4     12121 Wilshire Blvd., Suite 1120
       Los Angeles, CA 90025
 5     Telephone:     (424) 500-8552
       Facsimile:     (424) 500-8951
 6

 7     COHNE KINGHORN, P.C.
       George Hofmann (Utah Bar No. 10005)
 8     pro hac vice pending
       111 East Broadway, 11th Floor
 9     Salt Lake City, UT 84111
       Telephone: (801) 363-4300
10

11     Proposed Attorneys for Larada Sciences, Inc.,
       Debtor and Debtor-in-Possession
12

13
                                 UNITED STATES BANKRUPTCY COURT
14
                    CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
15

16
       In re:                                          Case No. 9:21-bk-10269-DS
17
       LARADA SCIENCES, INC.,                          Chapter 11
18     a Utah corporation,
19                                                     EMERGENCY MOTION FOR ORDER
                             Debtor and Debtor-        AUTHORIZING THE DEBTOR TO
20                           in-Possession.            CONTINUE USE OF ITS EXISTING BANK
                                                       ACCOUNTS; MEMORANDUM OF POINTS
21                                                     AND AUTHORITIES IN SUPPORT
                                                       THEREOF
22

23                                                     Hearing Information:
                                                       Date:       [To be Set]
24                                                     Time:       11:30 a.m.
                                                       Courtroom: 201
25                                                                 1415 State Street
                                                                   Santa Barbara, CA 93101
26
                                                       (Zoom or Telephonic appearances only)
27

28



                                {00545675.DOCX / 4}                         1
     Case 9:21-bk-10269-DS         Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33                Desc
                                   Main Document    Page 2 of 12


1               Larada Sciences, Inc. (the “Debtor”), debtor and debtor in possession in the above-captioned

2      bankruptcy case, through its undersigned proposed counsel, hereby moves this Court (the “Motion”)

3      on an emergency basis for an order authorizing the Debtor to continue using its existing bank

4      accounts (the “Motion”). The declarations of Claire Roberts and Gil A. Miller in support of the

5      Motion are being filed concurrently with the Motion.

6                              MEMORANDUM OF POINTS OF AUTHORITIES

7      I.       JURISDICTION AND VENUE

8               This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334.

9               This is a core proceeding under 28 U.S.C. § 157(b).

10              Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

11              The statutory predicates for the relief requested herein are 11 U.S.C. §§ 105(a), 345, 363,

12     1107, and 1108.

13     II.      BACKGROUND

14              A.       The Commencement of the Case

15              On March 19, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for relief

16     under Chapter 11 of Bankruptcy Code, in the United States Bankruptcy Court for the Central District

17     of California, Northern Division.

18              Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtor is managing its

19     assets and properties as debtor-in-possession.

20              No trustee or examiner has been appointed, and no official committee of creditors or equity

21     interest holders has yet been established.

22              B.       Background Related to Debtor’s Business

23              Larada is a Delaware corporation formed in 2006, initially based on utilizing technology

24     licensed from the University of Utah with the goal of taking a newly developed treatment for head

25     lice to market. Since the inception of its business, Larada has become an established franchisor in

26     the professional lice treatment business, and accordingly provides services to support its franchisees

27     including but not limited to developing a national brand (Lice Clinics of America), hosting

28     franchisee websites and related online lead generation, digital marketing, national marketing, local



       {00545675.DOCX / 4}                               2
     Case 9:21-bk-10269-DS          Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33                Desc
                                    Main Document    Page 3 of 12


1      marketing, operations best business practices, training, and more - all necessary to operate a

2      professional lice treatment business. Beginning in 2014, Larada conducted business under the trade

3      name “Lice Clinics of America (LCA).” Its website is located at: liceclinicsofamerica.com

4               As part of the franchisor services, Larada provides franchisees with AirAllé® devices, which

5      are exclusive FDA-cleared medical devices that kill head lice and lice eggs in a single treatment,

6      using heated air to quickly dessicate head lice. The LCA lice treatment process which incorporates

7      the use of the AirAllé® is faster and more effective than the older, traditional methods of removing

8      head lice, which generally have required multiple uses of a specialized comb to physically remove

9      lice from the head combined with continued use of topical products or shampoos, typically using

10     pesticides, and often taking weeks to eradicate the lice infestations. The AirAllé® device forces air

11     at just the right temperature under the hair and close to the scalp where the lice feed and lay their

12     eggs. This causes the lice and lice eggs to quickly dehydrate and die and therefore with a one-hour

13     appointment clients are lice-free without the use of pesticides. Through its franchisees (and one

14     company owned location) Larada has provided over 700,000 such lice treatments.

15              Larada’s franchisees serve a crucial role in the ability of Larada to reorganize successfully.

16              In addition to the franchise business, the Debtor also markets pesticide free do-it yourself

17     home treatment products directly to consumers (and these products are also offered wholesale to the

18     franchisees for retail distribution through their locations).

19              Larada does business under the name “Lice Clinics of America,” as well as “Lice Clinics of

20     Australia”, “Lice Clinics of Canada” and so forth depending on the country. Between franchise

21     locations and the single clinic owned by Larada, there are currently 230 clinics licensed to operate

22     across 26 countries, down from a high of over 260 licensed clinics pre-COVID. Larada currently has

23     153 franchised clinics open and operating in the United States and approximately 16 locations

24     currently open in 25 foreign countries. Approximately 61 of the 230 clinics worldwide are still

25     temporarily closed due to COVID.

26              C.       Background Related to Relief Requested

27              The Debtor maintains relationships with approximately 125 non-debtor licensees and

28     franchisees worldwide (the “Franchisees” and each a “Franchisee”). These relationships are



       {00545675.DOCX / 4}                                3
     Case 9:21-bk-10269-DS         Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33              Desc
                                   Main Document    Page 4 of 12


1      memorialized in written franchise and/or license agreements (the “Franchise Agreements” and each

2      a “Franchise Agreement”).

3               The revenue derived from Franchisee operations accounts for the majority of Debtor’s total

4      revenue.

5               The Debtor currently maintains its primary operating bank account at First Republic Bank, a

6      financially stable banking institution insured by the FDIC, and whose account number is

7      80008658587 (the “Primary Account”).

8               The Debtor also maintains a bank account which it set up in conjunction with a Paycheck

9      Protection Program loan at Brighton Bank, a financially stable banking institution insured by the

10     FDIC, and whose account number is 20003836 (the “PPP Account”).

11              The Debtor currently maintains a multi-component cash management process and system

12     which facilitates the operation of Franchisee businesses, calculates and accounts for the appropriate

13     amount of payment due from each Franchisee, and processes the payment due from each Franchisee.

14              The Debtor’s cash management system includes three primary, yet unconnected,

15     components. First, the vast majority of Franchisees use a point of sale software which facilitates the

16     scheduling of clinic appointments between Franchisees and clients, generates invoices for services

17     performed with the Debtor’s technology and produces sales data used by the Franchisees to report to

18     Debtor on a minimum of a monthly basis.

19              Second, the Debtor uses a reporting tool in which Franchisees enter sales data which is then

20     compiled into a shared data platform which the Debtor accesses. Once the Debtor has access to the

21     Franchisees’ financial reporting, the Debtor may choose to audit the reported data by comparing

22     certain Franchisee reports with a physical meter located on the applicable treatment devices. The

23     Debtor then calculates the amount owed to the Debtor by each Franchisee and creates an invoice for

24     each Franchisee.

25              Third, the vast majority of Franchisees have standing instructions which permit the Debtor to

26     automatically process each Franchisee’s preferred credit card for the invoiced amount (“Franchisee

27     Payments”). These Franchisee Payments are processed by the Debtor’s established merchant

28     processor and funds are delivered into the Primary Account.



       {00545675.DOCX / 4}                              4
     Case 9:21-bk-10269-DS         Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33                Desc
                                   Main Document    Page 5 of 12


1               The Debtor is aware, based on past experiences, that changing the merchant processing of the

2      Franchisee Payments to a new bank account is not a simple procedure. The process would be time

3      consuming and could result in delayed Franchisee Payments.

4               The uninterrupted receipt of Franchisee Payments is critical to the Debtor’s ability to

5      continue its operations and successfully reorganize.

6               In addition to receiving Franchisee Payments, the Debtor also pays the vast majority of the

7      Debtor’s automatic recurring expenses (the “Automatic Payments”) from its Primary Account.

8      Approximately 20 different vendors and service providers critical to the Debtor’s operations and

9      support of the Franchisees’ websites and digital marketing programs automatically debit the Primary

10     Account on a monthly basis, on different schedules.

11              The purpose of the Automatic Payments is not only to pay for services used directly by the

12     Debtor but also to pay for services which the Debtor is obligated to provide to Franchisees, including

13     business support, marketing support, and online promotional services.

14              The Debtor is aware, based on past experiences, that changing all of the Automatic Payments

15     to a new bank account will be time consuming.

16              The uninterrupted processing of the Automatic Payments is critical to the Debtor’s ability to

17     continue its operations because any delay in payment could result in the Debtor failing to timely

18     satisfy the Debtor’s obligations to its Franchisees, thereby damaging the Debtor’s relationship with

19     its Franchisees, and causing a significant interruption to its Franchisees’ businesses, which rely

20     heavily on having uninterrupted hosted website services (such as online booking of appointments)

21     and an online digital marketing presence, as a head lice treatment is typically an “emergency” for the

22     family dealing with it.

23              With respect to the PPP Account, the Debtor set up this account to receive and handle the

24     proceeds from the Debtor’s recent Paycheck Protection Program loan (“PPP Loan”). The Debtor

25     used a separate account for this purpose as it was a requirement by Brighton Bank to have an

26     operating account to be eligible to receive a PPP Loan. Once the PPP Loan proceeds are expended,

27     the Debtor will not open a replacement account given the specific, unique purpose of the PPP

28     Account.



       {00545675.DOCX / 4}                               5
     Case 9:21-bk-10269-DS         Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33                Desc
                                   Main Document    Page 6 of 12


1

2      III.     RELIEF REQUESTED

3               The Operating Guidelines for Chapter 11 Cases established by the Office of the United States

4      Trustee (the “Guidelines”) generally require a chapter 11 debtor to, among other things: (i) close all

5      existing bank accounts; (ii) open new debtor in possession bank accounts; (iii) establish one debtor

6      in possession account for the payment of taxes, including payroll taxes; (iv) maintain a separate

7      debtor in possession account for cash collateral; and (v) obtain checks bearing the designation

8      “debtor in possession,” the case number, and the type of account. In order to minimize disruption to

9      the Debtor’s operations during the pendency of this case, the Motion requests entry of an Order

10     authorizing the Debtor to continue use of the Primary Account and the PPP Account, rather than

11     open new debtor in possession accounts, including a new segregated account for the payment of

12     taxes.

13              Alternatively, and as a secondary option if the Court is not inclined to grant Debtor’s

14     preferred course of cash management, the Debtor proposes that it continue to use its pre-petition

15     accounts for all purposes for up to two months (the “Transition Period”) and thereafter only to

16     collect deposits from Franchisees that continue to make payment to the pre-petition accounts with

17     the following conditions (the “Alternative Proposal”). During the Transition Period, the Debtor

18     proposes to: (1) immediately open all required DIP accounts, in addition to a segregated account

19     designated to hold collections on pre-petition receivables (the “Cash Collateral Account”),1 at a

20     depository approved by the United States Trustee; (2) sweep cash collected on pre-petition invoices

21     for deposit in the Cash Collateral Account not less than once per week, (3) sweep cash collected

22     from sales of inventory produced pre-petition into the cash collateral DIP account, (4) diligently

23     work to transition Automatic Payments to be drawn from a DIP account; and (5) not less than once

24     per week, sweep unrestricted funds from pre-petition accounts to a DIP account to the extent the

25     Debtor determines in its business judgment that such funds will not reasonably be needed to satisfy

26     Automatic Payments anticipated to be drawn from the pre-petition account(s).

27
       1
28       The Debtor anticipates its primary secured creditor will allege the collections on pre-petition
       receivables are its cash collateral and will not consent to use of such funds.


       {00545675.DOCX / 4}                               6
     Case 9:21-bk-10269-DS          Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33              Desc
                                    Main Document    Page 7 of 12


1               IV.      BASIS FOR RELIEF REQUESTED

2
                A.       The Debtor’s Continued Use of Its Bank Account Is in the Best Interests of the
3                        Debtor and Its Estate.
4               Generally, bankruptcy courts treat a request for authority to continue utilizing bank accounts
5      as a relatively “simple matter.” In re Baldwin-United Corp., 79 B.R. 321, 327 (Bankr. S.D. Ohio
6      1987); see also In re Charter Co., 778 F.2d 617, 621 (11th Cir. 1985) (affirming district court
7      decision denying creditor’s motion for leave to appeal bankruptcy court’s cash management order,
8      holding that authorizing the debtors to utilize their pre-petition bank accounts and “routine cash
9      management system” was “entirely consistent” with applicable provisions of the Bankruptcy Code);
10     In re Voyager Express, Inc., 2009 Bankr. LEXIS 4598 (Bankr. D. Colo. 2009) (authorizing debtor to
11     continue to use existing bank account in connection with a debtor in possession financing motion).
12              Courts have noted the “huge administrative burden” and economic inefficiency of requiring
13     the debtor to maintain all accounts separately. Columbia Gas, 997 F.2d 1039, 1061(3d. Cir. 1993);
14     see also In re Southmark Corp., 49 F.3d 1111, 1114 (5th Cir. 1995) (maintaining existing bank
15     accounts and cash management system allows a debtor “to administer more efficiently and
16     effectively its financial operations and assets”).
17              Section 363(c)(l) of the Bankruptcy Code authorizes a debtor to “use property of the estate in
18     the ordinary course of business without notice or a hearing.” The purpose of section 363(c)(l) is to
19     provide a debtor in possession with the flexibility to engage in ordinary course transactions required
20     to operate its business without unnecessary oversight by creditors or the court. See, e.g. In re Roth
21     Am., Inc., 975 F.2d 949, 952 (3d Cir. 1992) (“Section 363 is designed to strike [a] balance, allowing
22     a business to continue its daily operations without excessive court or creditor oversight and
23     protecting secured creditors and others from dissipation of the estate’s assets.”) (internal quotation
24     omitted); In re Nellson Nutraceutical Inc., 369 B.R. 787, 796 (Bankr. D. Del. 2007).
25              “A debtor in possession under Chapter 11 is generally authorized to continue operating its
26     business.” Amdura Nat’l Distrib Co. v. Amdura Corp. (In re Amdura Corp.), 75 F.3d 1447, 1453
27     (10th Cir. 1996) (questioned on other grounds); see also 11 U.S.C. §§ 1107 & 1108. In addition,
28     “routine transactions” between bank accounts under a debtor’s cash management system are covered


       {00545675.DOCX / 4}                                  7
     Case 9:21-bk-10269-DS         Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33                  Desc
                                   Main Document    Page 8 of 12


1      under § 363(c). Amdura Nat’l Distrib Co., 75 F.3d at 1453.

2               To the extent the Debtor’s continued use of the Primary Account or the PPP Account falls

3      outside of the “ordinary course of business,” the Court may approve such continued use as within the

4      reasonable business judgment of the Debtor. Bankruptcy Code §§ 1107 and 1108 authorize a debtor

5      in possession to operate its business as a trustee in a chapter 11 case. See e.g In re FitzSimmons, 725

6      F.2d 1208, 1210 (9th Cir. 1984) (Sections 1107 and 1108 authorize a debtor in possession to

7      “operate the debtor's business during the course of the bankruptcy proceedings,” and furthermore,

8      “[o]peration of the business is the rule, not the exception, in a Chapter 11 case.”).

9               Courts afford broad deference to the reasonable business judgment of a debtor in possession.

10     See Bennett v. Williams, 892 F.2d. 822, 824 (9th Cir. 1989).

11              Moreover, the Court may exercise its equitable powers to grant the relief requested herein.

12     Section 105(a) empowers the Court to “issue any order, process, or judgment that is necessary to

13     carry out the provisions of this title.” It is within the Court's equitable power under § 105(a) to

14     approve the continued use of the Primary Account and the PPP Account.

15              The Debtor submits that in its business judgment, allowing the Debtor to continue to use its

16     Primary Account during this bankruptcy case is appropriate given: (a) the Debtor’s need to preserve

17     the value of its business; (b) the time, cost, and disruption associated with closing the Primary

18     Account and opening a new bank account; (c) the potential risk that the Franchise Payments could be

19     delayed; and (d) the Debtor has concurrently moved the Court for an Order approving, but not

20     directing, the Debtor to satisfy its obligations to its Franchisees. It is essential to the Debtor’s

21     successful reorganization that the Debtor maintain its relationships with its Franchisees with as little

22     disruption as possible.

23         Under the circumstances of this case, the Debtor respectfully submits that closing its existing

24     Primary Account and PPP Account, and then opening new accounts would result in needless costs in

25     both time and money, with no discernible benefit to the Debtor’s estate.

26              B.       The Primary Account and PPP Account Comply with 11 U.S.C. §345.

27              Bankruptcy Code Section 345 governs a debtor’s deposits and investments during a chapter

28     11 case. Section 345(a) provides that a debtor is authorized to deposit money “as will yield the



       {00545675.DOCX / 4}                                8
     Case 9:21-bk-10269-DS           Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33               Desc
                                     Main Document    Page 9 of 12


1      maximum reasonable net return on such money, taking into account the safety of such deposit or

2      investment.”

3               Section 345(b) provides: “Except with respect to a deposit or investment that is insured or

4      guaranteed by the United States or by a department, agency, or instrumentality of the United States

5      or backed by the full faith and credit of the United States” a bond or deposit of securities is required

6      from the institution where funds are deposited.

7               The Primary Account is established at First Republic Bank and the PPP Account is

8      established at Brighton Bank, both of which are federally insured banking institutions. (See FDIC

9      website and searchable database at: https://research2.fdic.gov/bankfind/). Accordingly, the Debtor

10     believes that the Primary Account and the PPP Account are substantially in compliance with Section

11     345.

12              For the foregoing reasons, the Debtor requests that this Court waive the requirements under

13     the Guidelines that the Debtor close its existing bank accounts, open new bank accounts, establish a

14     bank account for taxes, and establish a bank account for cash collateral. Absent such authorization,

15     significant and unnecessary disruption to the Debtor’s business will occur. As such, the Debtor

16     requests that it be allowed to maintain its existing business forms such as checks, purchase orders,

17     and deposit slips without being required to replace them with new forms containing “debtor-in-

18     possession” designations. Given the fact that the Debtor does very little retail business with the

19     public, replacing the forms would be a needless and unnecessary expense, providing little to no

20     benefit to this estate or its creditors.

21              The Debtor represents that if the relief requested in this Motion is granted, the Debtor will

22     not pay any debts incurred before the Petition Date other than as authorized by this Court.

23              If the Court approves the Debtor’s preferred cash management proposal, the Debtor would

24     retain the right to: (i) close either account and open new debtor in possession bank accounts; (ii)

25     deposit funds in, and withdraw funds from the Primary Account and the PPP Account through all

26     usual means, including, without limitation, checks, drafts, wires, transfers and other debits; (iii) treat

27     the Primary Account and PPP Account for all purposes as debtor in possession accounts; and (iv)

28     pay for bank services in the ordinary course of business.



       {00545675.DOCX / 4}                                9
     Case 9:21-bk-10269-DS        Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33                Desc
                                  Main Document    Page 10 of 12


1               To ensure that the Primary Account and the PPP Account continue without disruption

2      regardless of the cash management proposal approved by the Court, the Debtor requests that the

3      Court authorize and direct First Republic Bank and Brighton Bank to continue to maintain, service,

4      and administer the Primary Account and the PPP Account.

5               The Debtor further requests that First Republic Bank and Brighton Bank be authorized to: (a)

6      rely upon the representations of the Debtor with respect to whether any check, draft, wire, or other

7      transfer drawn or issued by the Debtor prior to the Petition Date should be honored; (b) honor the

8      Debtor’s directions with respect to the opening and closing of any bank account; and (c) accept and

9      hold, or invest, the Debtor’s funds in accordance with the Debtor’s instructions.

10     V.       SATISFACTION OF BANKRUPTCY RULE 6003

11              Bankruptcy Rule 6003 empowers this Court to grant relief regarding a motion to use, sell or

12     lease property of the estate if the relief is necessary to avoid immediate and irreparable harm.

13     Immediate and irreparable harm exists where the absence of relief would impair the Debtor’s ability

14     to reorganize or threaten its future as a going concern. See In re Ames Dep’t Stores, Inc., 115 B.R.

15     34, 36 n.2 (Bankr. S.D.N.Y. 1990) (discussing the elements of “immediate and irreparable harm” in

16     relation to Bankruptcy Rule 4001).

17              As described above, the Primary Account is integral to the Debtor’s continued business

18     operations. For example, the Primary Account allows the Debtor to: (a) receive the Franchise

19     Payments through the Debtor’s existing cash management procedure; (b) satisfy the Automatic

20     Payments and thereby satisfy certain obligations to its Franchisees; and (d) pay operating expenses.

21     If the Debtor is required to close its Primary Account immediately, the Debtor would need to expend

22     resources and time to establish a new account, which delay and disruption would be prejudicial to

23     the Debtor’s operations. Accordingly, the Debtor respectfully submits that the facts and equities of

24     this Motion satisfy the requirements of Bankruptcy Rule 6003.

25              Additionally, to successfully implement the foregoing, the Debtor seeks a waiver of the

26     notice requirements under Bankruptcy Rule 6004(a) and the fourteen-day stay under Bankruptcy

27     Rule 6004(h) to the extent such Bankruptcy Rules are applicable.

28



       {00545675.DOCX / 4}                              10
     Case 9:21-bk-10269-DS       Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33                Desc
                                 Main Document    Page 11 of 12


1      VI.      CONCLUSION

2               WHEREFORE, pursuant to 11 U.S.C. §§ 105(a), 345, 363, 1107, and 1108, the Debtor

3      respectfully requests the entry of an Order, authorizing the Debtor to continue to use the Primary

4      Account and the PPP Account, and to continue to use its existing cash management procedure.

5      Alternatively the Debtor repsectfully requests the entry of an Order authorizing the Debtor to

6      implement the Alternative Proposal. The Debtor also requests such other relief as is just and proper.

7
                DATED: March 19, 2021                       ZOLKIN TALERICO LLP
8
9                                                           By: /s/ Derrick Talerico
                                                            Derrick Talerico
10                                                          David B. Zolkin

11                                                          and
                                                            COHNE KINGHORN, P.C.
12                                                          George Hofman (Utah Bar No. 10005)
13                                                          111 East Broadway, 11th Floor
                                                            Salt Lake City, UT 84111
14                                                          (pro hac vice pending)
                                                            Proposed Attorneys for Larada Sciences, Inc.,
15                                                          Debtor and Debtor-in-Possession
16
17
18
19
20

21
22
23
24
25
26
27
28



       {00545675.DOCX / 4}                             11
            Case 9:21-bk-10269-DS                  Doc 2 Filed 03/19/21 Entered 03/19/21 20:48:33                                     Desc
                                                   Main Document    Page 12 of 12



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
        12121 Wilshire Blvd, Suite 1120, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled (specify): EMERGENCY MOTION FOR ORDER
AUTHORIZING THE DEBTOR TO CONTINUE USE OF ITS EXISTING BANK ACCOUNTS; MEMORANDUM OF
POINTS AND AUTHORITIES IN SUPPORT THEREOF, will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 19, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

•     US Trustee’s Office: ustpregion16.la.ecf@usdoj.gov
•     Attorneys for Debtor: Derrick Talerico: dtalerico@ztlegal.com; maraki@ztlegal.com; sfritz@ztlegal.com


                                                                          Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 19, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Deborah J. Saltzman                           Via US Priority Mail
United States Bankruptcy Court
255 E. Temple Street, Suite 1634
Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

    March 19, 2021                Martha Araki                                                    /s/ Martha Araki
    Date                        Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
